[Cite as State ex rel. Tyus v. Gaul, 2012-Ohio-2319.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 98069



                             STATE OF OHIO EX REL.,
                                  DEREK TYUS
                                                                RELATOR

                                                        vs.

                                 DANIEL GAUL, JUDGE
                                                                RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 453704
                                            Order No. 454688

RELEASE DATE:               May 18, 2012
FOR RELATOR

Derek Tyus, Pro Se
Inmate No. 510-752
Lake Erie Correctional Institution
501 Thompson Road
Conneaut, OH 44030


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

       {¶1} On March 8, 2012, the relator, Derek Tyus, commenced this mandamus

action against the respondent, Judge Daniel Gaul, to compel him to rule on a motion for

jail-time credit, filed on November 22, 2010, in the underlying case, State v. Tyus,

Cuyahoga C.P. No. CR-476987 (July 10, 2006). On March 28, 2012, the respondent

moved for summary judgment on the grounds of mootness. Attached to the dispositive

motion was a copy of a March 13, 2012 journal entry granting Tyus a total of 159 days

credit in the underlying case.   Tyus never filed a response.   This establishes that Tyus

has received his requested relief and that the action is, therefore, moot. State ex rel.

Corder v. Wilson, 68 Ohio App.3d 567, 589 N.E.2d 113 (10th Dist.1991).

       {¶2} Accordingly, this court grants the respondent’s motion for summary judgment

and denies the application for a writ of mandamus. Respondent to pay costs. This

court directs the clerk of the Eighth District Court of Appeals to serve upon the parties

notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).

       {¶3} Writ denied.




MELODY J. STEWART, PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
EILEEN A. GALLAGHER, J., CONCUR